Citation Nr: 1025294	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased initial evaluation for intervertebral 
disc syndrome of the lumbar spine, rated 10 percent disabling 
prior to October 28, 2009 and 40 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, MS, JS, TS and GS


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984 and 
from January 2003 to January 2004.  

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a hearing 
before the Board in August 2008.  

This matter was remanded in November 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The matter of entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) was 
also remanded in November 2008, but this benefit was subsequently 
granted by rating decision in December 2009.  The issue of 
entitlement to TDIU is therefore no longer in appellate status. 


FINDINGS OF FACT

1.  Prior to October 28, 2009, there was no forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks.  

2.  From October 28, 2009, there has been no unfavorable 
ankylosis of the entire thoracolumbar spine or disability 
comparable thereto.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent prior to October 28, 2009 for intervertebral disc 
syndrome of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for entitlement to a rating in excess of 40 
percent from October 28, 2009 for intervertebral disc syndrome of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in August 2005.  Additionally, in 
March 2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to increased 
ratings, any questions as to the appropriate effective dates to 
be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains several reports of 
VA examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran, and his representative, have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

Legal Criteria 

The Board notes that the RO granted service connection for lumbar 
spine intervertebral disc syndrome in March 2005 with a 10 
percent disability rating effective August 1, 2004 under 
Diagnostic Code 5243.  A December 2009 rating decision increased 
the evaluation to 40 percent disabling effective October 28, 
2009.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999). Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc 
syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent disability rating for disability 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

Factual Background & Analysis

Prior to October 28, 2009

The Veteran underwent a VA examination in March 2004.  He 
reported working in produce, and that he had pain at resting 
time.  He denied missing work or having difficulty with work, 
with the exception of squatting and kneeling with his right knee.  

Upon physical examination, there were no bowel or bladder 
changes.  There was 95 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of lateral side bending to the right and 
left, and 30 degrees of rotary motion.  He showed a negative 
straight leg raising in the seated and supine position.  There 
was 2+ deep tendon reflexes.  He showed no focal sensory changes.  
The examiner diagnosed lumbar L4-5, L5-S1 mild disk bulging with 
no radicular signs.  

The Veteran underwent another VA examination in August 2005.  He 
reported constant low back pain radiating to the posterior right 
leg and then to the foot itself.  He denied a history of surgery, 
epidural injections or assistive devices.  He denied physician 
prescribed bedrest in the last 12 months.  He reported 
approximately 18 episodes per month of flare-ups, with the 
duration of each spell being about 8 hours.  He stated that 
sitting for more than 45 to 60 minutes was the worst activity of 
daily living.  

Upon physical examination, flexion was to 60 degrees without pain 
and 70 degrees with pain.  Extension was to 15 degrees without 
pain and 20 degrees with pain.  Lateral flexion without pain was 
to 25 degrees to the right and left and with pain was to 30 
degrees to the right and left.  Rotation without pain was to 25 
degrees to the right and left and with pain was to 30 degrees to 
the right and left.  Range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  The Veteran had 
a negative straight leg raising sign.  The neurological 
examination showed no motor findings and no sensory findings.  
Deep tendon reflexes were equal and symmetrical.  There was no 
neurological or orthopedic information that may lead the examiner 
to conclude that the Veteran's back disability was worsening.  

The Veteran underwent another VA examination in August 2007.  He 
reported constant low back pain with an average intensity of 8 
out of 10, tending to worsen with prolonged standing, prolonged 
sitting, lifting, bending and weather change.  He stated that he 
occasionally had radiation of the pain down into his right leg, 
which at times affected his ability to walk.  He denied any 
incapacitating episodes over the last 12 months in which a 
physician prescribed bed rest.  He denied flare-ups.  He denied 
surgery on the lumbar spine.  He reported that activities of 
daily living were not affected, although activities of daily 
living could be difficult at times, mainly due to a recent knee 
surgery.  

Upon physical examination, flexion was to 80 degrees, extension 
was to 20 degrees, lateral flexion was to 30 degrees, and 
rotation was to 45 degrees, all of which were with pain 
throughout.  The Veteran was able to repetitively range the 
lumbar spine without change in his range of motion, or in his 
level of pain.  Therefore, the range of motion was not 
additionally limited following repetitive use.  There was no 
spasm on examination, and no spinal tenderness to palpation.  
Straight leg raise was positive on the left and negative on the 
right.  Aside from 4 out of 5 strength in the right lower 
extremity due to recent total-knee replacement, the Veteran had 5 
out of 5 strength in his extremities and 1+ deep tendon reflexes 
that were symmetric throughout.  He had normal sensation and a 
slow antalgic gait.  There was no noted kyphosis, scoliosis, or 
lordosis on examination.  The examiner diagnosed degenerative 
disk disease of the lumbar spine.  

There are no documented ranges of pertinent spinal motion which 
meet the requirements for a rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Although the August 2005 VA examiner noted that flexion 
was to 60 degrees without pain, it was noted that flexion was to 
70 degrees with pain.  Moreover, the March 2004 VA examiner noted 
that flexion was to 95 degrees and the August 2007 VA examiner 
noted that flexion was to 80 degrees.  There is no suggestion of 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  For example, the August 2007 VA 
examiner noted that there was no kyphosis, scoliosis, or 
lordosis.  No higher rating is warranted under these criteria.

Likewise, the evidence does not show severe intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months to warrant a higher rating under Diagnostic Code 5243.  
For example, at the August 2005 and August 2007 VA examinations, 
the Veteran denied physician prescribed bedrest in the previous 
12 months.  

From October 28, 2009

The Veteran underwent another VA examination on October 28, 2009.  
He reported a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and low back pain.  He described the pain as 
sharp, stabbing, dull throbbing spasms.  He stated that the pain 
was severe and lasted for months, with a frequency of 6 to 10 
times per year.  He reported that pain radiated to both lower 
extremities.  He stated that severe flare-ups occurred 6 to 10 
times per year, lasting up to 60 days.  He reported that anything 
from lifting to lying in bed were precipitating factors.  He 
stated that functional impairment during flare-ups was any torso 
movement below the neck.  He reported an incapacitating episode 
on October 17th which lasted twelve days.  

Upon physical examination, there was no gibbus, kyphosis, list, 
lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, 
or thoracolumbar spine ankylosis.  There was no spasm, atrophy, 
tenderness, or weakness.  There was guarding and pain with 
motion.  Both before and after repetitive motion, flexion was to 
15 degrees, extension was to 15 degrees, and left and right 
lateral flexion and rotation were to 5 degrees.  The examiner 
noted that the Veteran was unemployed for the previous 5 to 10 
years due to bipolar disorder.  The Veteran was sent for a 
neurological examination, but he had no neurological problems.  

The Board is also unable to find that a disability rating in 
excess of 40 percent from October 28, 2009, is warranted.  On 
examination, there was no evidence that the Veteran was suffering 
from unfavorable ankylosis of the entire thoracolumbar spine 
necessary to meet the regulatory criteria in excess of 40 
percent.  There is also no persuasive evidence of incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months to warrant a rating in excess of 40 percent under 
the intervertebral disc syndrome rating criteria.  For example, 
the Veteran reported one incapacitating episode in the previous 
12 months lasting 12 days.  

DeLuca

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board again notes 
that the Veteran has reported pain in his low back.  The Board 
finds, however, that the current disability ratings take into 
consideration the Veteran's complaints of low back pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca, 8 Vet. App. 
at 204-07.

In sum, there is no basis for assignment of ratings in excess of 
10 percent prior to October 28, 2009 or 40 percent from October 
28, 2009 for the Veteran's service-connected chronic 
intervertebral disc syndrome of the lumbar spine.  As there is a 
preponderance of the evidence against the claim, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Extraschedular Considerations

The assignment of an extra-schedular rating was also considered 
in this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no persuasive evidence that the Veteran's service-
connected chronic intervertebral disc syndrome of the lumbar 
spine has resulted in marked interference with earning capacity 
or employment beyond that interference contemplated by the 
assigned evaluations.  In this regard, the Board finds that there 
has been no showing by the Veteran that his service connected 
disability has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

Prior to October 28, 2009, a rating in excess of 10 percent for 
intervertebral disc syndrome of the lumbar spine is not 
warranted.

From October 28, 2009, a rating in excess of 40 percent for 
intervertebral disc syndrome of the lumbar spine is not 
warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


